DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4 objected to because of the following informalities: A, A1, and C are not defined in the claims for the equation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the plurality of through-holes" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 defines the height of the fuselage is c, which the figures show but paragraphs [0019, 0026, 0088, 0093, 0098, 0106, 0136, 0141, 0147, and 0152] of the specification define c as the length of the fuselage.  The figures define c as the height but does not appear from the figures that the height of the aircraft is larger than the distance of A or A1.  As such it is unclear which dimension is being claimed for the equation and therefore the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US Patent #9493235).
For Claim 1, figures 10A-10D of Zhou ‘235 disclose a flying object, comprising: a fuselage; a plate-shaped protection member (1015) having a center portion attached to an upper end portion of the fuselage and having a plurality of holes that each are each located at an equal radial distance from a center of the plate-shaped protection member; a plurality of driving means (1045), each of the plurality of driving means being arranged in a corresponding one of the plurality of through-holes an including a rotor blade unit; and a plurality of tilting means, each of the plurality of tilting means being configured to tilt a corresponding one of the plurality of driving means with respect to a plane surface of the plate-shape protection member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta (US Patent #5746390) in view of Zhou (US Patent #9493235).
For Claim 1, figure 1 of Chiappetta ‘390 disclose a flying object, comprising: a fuselage (12); a plate-shape protection member (20) having a center portion attached to an upper end portion of the fuselage.  While Chiappetta ‘390 discloses a drive means (28) in the form of a rotor blade positioned in a hole of the plate-shape protection member it is silent about a plurality of drive means placed in a plurality of holes and being able to be tilted.  However, figures 10A-D of Zhou ‘235 disclose a plurality of drive means (1045) in holes of the plate-shaped protection member that have a plurality of tilting means to tilt a respective driving means.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Chiappetta ‘390 with having multiple driving means above a fuselage as taught by Zhou ‘235 in order to provide a more controlled propulsion system that can easily be tilted to control the thrust vectors of multiple driving means.
For Claim 6, while Zhou ‘235 discloses two holes, it is silent about four holes.  The Examiner takes Official Notice that it is well known to have a four driving means in a system as this provides four thrust vectors that can be controlled to increase the precision of yaw, roll, and pitch movements.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Chiappetta ‘390 and Zhou ‘235 with four driving means in order to more accurately control the movement of the system. 

Allowable Subject Matter
Claims 2-5, 7, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/8/2022